Opinion by
Head, J.,
The appellant, Rishebegar, was the duly elected tax collector of Bullskin Township in Fayette County for the years 1909-10-11 and for at least part of the year 1912. In accordance with law he filed a bond in the penal sum of $16,000 on which the two remaining appellants became his sureties. The bond contained a warrant of attorney by the terms of which any attorney of any court' of record was authorized to appear for the defendants' and confess a judgment against them. The condition of the bond was that if the said collector of taxes “shall well and truly collect and pay over or account for, according *349to law, the whole amount of taxes charged and assessed in the duplicates which shall be delivered to him, then this obligation to be void, etc.”
Following the report of the auditors of the township filed in March, 1914, from which no appeal was taken, judgment ivas entered on the collector’s bond for the penal sum named therein, the amount due being liquidated at $587.60, which was by .the said report declared to be due and owing on the tax duplicate for the year 1911. The present appellants filed a petition in the court below praying that such judgment be stricken off and obtained a rule to show cause why such an order should not be made. After an answer had been filed a hearing was had on petition and answer and the learned court below discharged the rule.
The opinion filed, which will appear in the report of the case, sets forth as clearly as we could do the facts as they appeared from the petition and answer. Without committing this court to certain conclusions of law reached by the learned trial judge, it is manifest to us the appellants have mistaken their remedy. No question is raised as to the jurisdiction of the court below in so far as the entry of the judgment complained of is concerned; no1 irregularity is pointed out in the manner of its entry. In other words, the judgment was strictly regular on its face and was entered in a court which had full jurisdiction of the subject-matter. ' It could not therefore with propriety be stricken from the record.
The petition of the appellants rested their claim for relief chiefly, if not entirely, on questions of fact. The petition alleged the collector of taxes had fully accounted for the duplicate for the year 1911. Further perhaps, that as a question of law, the report of the auditors made in 1914 was of no binding force to charge the collector or his sureties with any alleged default in the .collection of the taxes for the year 1911. Manifestly, then, their remedy was to apply to the court for an order not striking off but opening the judgment so that they might be *350permitted to defend! If, upon such application, the court below should be convinced that defendants could probably make a successful defense to the judgment, in whole or in part, then in an issue properly framed, the defendants would have a complete opportunity to exhibit any defense, in fact or law, that might exist in their favor. Upon long and well established principles, however, we feel wholly unable to reverse the learned court below for refusing to strike off the judgment. The assignments of error are dismissed.
The order of the court below discharging the rule to strike off the judgment is affirmed but without prejudice to the rights of the appellants to apply to the court below for a rule to show cause why the judgment should not be opened, the costs of this appeal to be paid by the appellants.